TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                        NO. 03-06-00115-CV



                     John Mining d/b/a Fast Action Bail Bonds, Appellant

                                                   v.

                                   The State of Texas, Appellee




              FROM THE COUNTY COURT AT LAW NO. 2 OF HAYS COUNTY,
             NO. 7319-C, HONORABLE LINDA RODRIGUEZ, JUDGE PRESIDING



                             MEMORANDUM OPINION


                Appellant John Mining has filed a notice of bankruptcy stay with an attached copy

of his petition filed in the bankruptcy court. The filing of the bankruptcy petition automatically stays

these proceedings. See 11 U.S.C. § 362(a) (2004); Tex. R. App. P. 8.2. Accordingly, we abate

Mining’s appeal. It is the parties’ responsibility to notify the Court as soon as possible if an event

occurs that would allow reinstatement. See Tex. R. App. P. 8.3.




                                                __________________________________________

                                                Bea Ann Smith, Justice

Before Justices B. A. Smith, Puryear and Waldrop

Filed: May 11, 2006